966 F.2d 1441
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Albert Charles BURGESS, Jr., Plaintiff-Appellant,v.Thomas J. ANDREWS, Defendant-Appellee.
No. 91-2216.
United States Court of Appeals,Fourth Circuit.
Submitted:  January 16, 1992Decided:  June 22, 1992

Albert C. Burgess, Jr., Appellant Pro Se.  Richard Cartwright Carmichael, Jr., Charlotte, North Carolina, for Appellee.
Before WIDENER, MURNAGHAN, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Albert Charles Burgess, Jr., appeals the district court's denial of his motion for appointment of a guardian ad litem and/or counsel and his motion for a declaratory judgment.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C.s 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED